Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election with traverse of Group I (claims 1-2, 6, 8-10, 12-14 and 54) in the reply filed on 06/14/2021 is acknowledged. The species of election related to elected invention are ex-vivo/in vitro; a particular combination of genes for expression level analysis of SEQ ID NOs 14 (SNRPA), 18 (FUS), 20 (ITPR3), 26 (TRMU), 55 (PKMYT1), 96 (WEE1), 108 (CKAP5), 122 (SUPT5H), 127 (PLCG2) and 136 (MRPS25); BCR as a particular subtype of cancer; measuring nucleic acid as a type of gene expression assay; microarray; ensemble classifier; and refractory as a particular type of DLBCL. Claims 8 and 9 are withdrawn because they are not directed to elected species of a particular combination of genes. 
The response asserts that “Group II is explicitly directed to a kit comprising the plurality of probes taught in claims 1, and group III is explicitly directed to a compute readable medium/program that predicts the DLBCL-subtype using the same assay as required in claim 1. Accordingly, a search of group I will necessarily uncover the art related to groups II and III, as these groups will involve substantial overlap. Accordingly, there would be no undue search burden on upon the Examiner to examine both groups at the same time”. 
The argument was thoroughly reviewed but not found persuasive because the reason for the restriction among the inventions of group I-III is not due to search burden. 
Claims 1-2, 6, 8-10, 12-14, 26, 31-35, 42-45 and 54 are pending.  
Claims 1-2, 6, 10, 12-14 and 54 are under the examination.
IMPROPER MARKUSH REJECTION
3.	Claims 1-2, 6, 10, 12-14 and 54 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of SEQ ID NOs or genes recited in claims 1 and 54, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited SEQ ID NO. or the gene would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-2, 6, 10, 12-14 and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 1 is analyzed. The claim recites a method of treating a subject for cancer. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 1 recites a method of treating for cancer that comprises a series of method steps including assaying a sample from a cancer cell of the subject for levels of gene expression of at least four genes and identifying the subtype of the cancer via assayed gene expression levels. The claim sets for a relationship between the gene expression levels of at least two genes in a cancer cell of the subject and the BCT subtype of the cancer. This limitation sets forth a judicial exception because this type of correlation is a 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in the claim 1, in addition to the method step of “identifying” are the method steps of “assaying” and “normalizing”. These steps do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception. Claim 1 further recites the method steps of “administering” that is a conditional method step. This method step is only required to perform if the gene expressions are identified as BCR subtype of cancer or other subtypes of cancer. For example, this method step is not required to perform if the expression of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, 
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites assaying a sample from a cancer cell of the subject for gene expression levels of a number of genes and normalizing the assayed levels of gene expression with a control. Claim 2, which depends from claim 1, further limits assaying gene expression and recites “measuring the nucleic acid encoded by the gene or by measuring or detecting a protein encoded by the gene, using qPCR, microarray, nCounter analysis system, by immunoassay, targeted mass spectrometry, or immunolabeling”. Performing these method steps were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Veldman-Jones et al., Clin Cancer Res; 2015; 21; 10: 2367-2378; Visco et al. Leukemia; 2012; 26; 2103–2113; Monti et al. BLOOD; 2005; 105: 1851-1860; Lenz et al. PNAS; 2008; 105; 36: 13520-13525; Lenz et al. N Engl J Med; 2008; 359; 22: 2313-2323; Cardesa-Salzmann et al., Haematologica; 2011; 96; 7: 996-1001; Walker et al. Pub. No.: US20160312294A1with PCT filing date of 12 December 2014; You et al. Pub. No.: US2018 0282817A1, Priority date of 05 October 2015 and Yang et al., Lung Cancer; 2014; 85: 110–115 (Review)]. For example, Veldman-Jones et al. teaches detecting gene expressions in DLBCL tissue sample via microarray, nanostring and real-time RT-PCR techniques   (p 2368 col 2 and p 2369 col 
 Therefore, the claims 1-2 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims 1 and 2 are not directed to patent eligible subject matter.
With regard to claims 6 and 10, which depends from claim 1, the claim further limits performing the method step of identifying. With regard to claims 12 and 13, which depends from claim 1, the claims further limit the cancer. With regard to claim 14, which depends from claim 1, the claim further limits the cancer cell. With regard to claim 54, which depends from claim 1, the claim further limits the subset of the genes. These limitations fail to meaningfully limit the judicial exception they merely narrow the scope of the claims and do not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 6, 10, 12-14 and 54 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lenz (Lenz et al. N Engl J Med; 2008; 359; 22: 2313-2323).
Lenz teaches a method of determining gene expression signatures in diffuse large B-cell lymphomas (DLBCL) that correspond to treatments of DLBCL (abstract).
With regard to claim 1, claim recites a series of method steps including assaying a sample from a cancer cell of the subject, for levels of gene expression of at least four genes from genes of a subset thereof; normalizing the assayed levels of gene expression with a control; and identifying the genes whose assayed levels of expression are upregulated.
Lenz teaches analyzing gene expression levels in pretreatment tumor biopsy specimens obtained from DLBCL patients, and clinical data obtained from the patients with newly diagnosed DLBCL patients who were treated with particular regimes [i.e. cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP), or rituximab-CHOP (R-CHOP)] (see abstract, p 2314 col 2 para 1-2 for more details) (Limitation of claims 12 and 14). Lenz teaches performing gene-expression profiling with the use of Affymetrix U133 plus 2.0 microarrays (see p 2314 col 2 para 2). Lenz teaches that data are available at (www.ncbi.nlm.nih.gov/geo/query/acc.cgi?token=rhojvaiwkcsaihq&acc=GSE10846, accession number GSE10846) (Limitation of claim 2). Lenz further teaches normalizing data of the microarray and performing statistical analysis of the gene expression data (p 2315 col 1 para 1-2). This exemplifies the method step of normalizing the assayed 
	Particularly, claim is directed to assaying a subset of genes in the sample (i.e. SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25, consonant with the election). These genes are incorporated in the Affymetrix U133 plus 2.0 microarray (see “The evidence”). The GPL570 platform used for the array has all elected genes that were assayed in the method step (a) of the claim 1 and claim 54. The method of Lenz inherently performs assaying gene expression levels of recited genes (see “The evidence”). Thus, Lenz teaches assaying the subset of genes comprising SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25 (Limitation of claim 54). 
Lenz further teaches determining prognostic-gene expression signatures in tissue biopsy specimen from DLBCL patients (i.e. three gene-expression signatures) and using relative level of mRNA expression to analyze the data. Lenz teaches identifying gene-expression signatures derived from both normal cells and malignant cells (Figures 2-3, p 2319 col 2 para 2). Lenz teaches that the germinal-center B-cell signature genes were more highly expressed in the malignant than in the nonmalignant fraction (Fig. 2A) and the stromal-1 and stromal-2 signature genes were more highly expressed in the nonmalignant fraction (Figure 2, p2316 col 2 para 2). This exemplifies that the upregulations of gene-expression is relative to the levels of gene expression in a sample from a non-cancer cell (Limitation of claim 10). In addition, Lenz teaches claim 6 (which depends from claim 1) that recites “wherein step (c) is by linear combination of the normalized levels of gene expression obtained from step (b)”. In addition, a person having ordinary skill in the art would perform these method steps and the analysis to determine gene-expression profiling for DLBCL.
With regard to method step (d) of claim 1, claim recites “administering a therapeutic regimen for the treatment of cancer of the BCR subtype if the expression of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, and SUPT5H are identified to be upregulated. Lenz teaches that the data obtained from gene-expression levels via Affymetrix U133 plus 2.0 microarrays are shown in accession number GSE10846, as described above. The data from GSE10846 shows increased differential expression levels of TRMU, CKAP5 and PLCG2 (for examples) (see “The evidence”). Thus, Lenz teaches observing upregulation of at least two genes (i.e. TRMU, CKAP5 and PLCG2) from the subset of the genes, thus, this is considered observing BCR subtype of DLBCL in the patients. Lenz teaches performing the method to correlate gene-expression signatures with survival after treatment of CHOP or R-CHOP DLBCL to predict the prognosis of DLBCL (abstract, p 2321 col 1-2). Lenz teaches that the biologic insights gained from this analysis provide a new perspective on current and future clinical trials in diffuse large-B-cell lymphoma and suggest treatment regimens (p 2321 col 1-2). This exemplifies administering a therapeutic regimen for the treat of cancer of the BCR subtype. 

With regard to claim 13, which depends from claim 12, the claim recites “wherein the cancer is relapsed or refractory to treatment with a CHOP or rituximab(R)/CHOP treatment regimen”. Lenz teaches performing the method in DLBCL patients who were treated with a CHOP or R-CHOP, as described above. Lenz teaches performing the method to determine the biologic basis of survival after therapy for diffuse large-B-cell lymphoma and performing the method in DLBCL patients who received CHOP or R-CHOP to analysis the survival with time frame (e.g. years)    (see p 2314 col 2 para 2-3, p 2315 col 2 para 2 through p 2316 col 1 para 1, supplemental appendix Figures 1-5 and 7-8, Table 1). This exemplifies performing the method in the DLBCL patients including DLBCL that can be relapsed to treatment with CHOP or R-CHOP treatment regimen.
Therefore, Lenz teaches the limitations of independent claim 1 and all dependent claims. 






The Evidence
The information of Affymetrix Human Genome U133 microarray and GEO accession: GSE10846 are retrieved from internet <https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE10846> and Lenz also teaches that the data are shown in this link <https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?token=rhojvaiwkcsaihq&acc=GSE10846>.
The information of platform (GPL570) used with Affymetrix Human Genome U133 microarray and GEO accession: GSE10846 is retrieved from internet https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570.
The information of “Probe Set ID” are retrieved from internet https://nihlibrary.ors.nih.gov/bioinfo/microarray/hg-u133_plus_2na32annotbrief.txt>.
All above information from the internet was retrieved on 09/08/2021.
The GPL570 platform has all elected genes that were assayed in the method step (a) of the claim 1. 
TRMU 

    PNG
    media_image1.png
    81
    580
    media_image1.png
    Greyscale


CKAP5 

    PNG
    media_image2.png
    42
    1621
    media_image2.png
    Greyscale


PLCG2 

    PNG
    media_image3.png
    42
    1323
    media_image3.png
    Greyscale







    PNG
    media_image4.png
    44
    1904
    media_image4.png
    Greyscale


 WEE1 

    PNG
    media_image5.png
    45
    1203
    media_image5.png
    Greyscale


 ITPR3 
    PNG
    media_image6.png
    84
    580
    media_image6.png
    Greyscale


 SNRPA 
    PNG
    media_image7.png
    47
    1070
    media_image7.png
    Greyscale


ITPR3

    PNG
    media_image8.png
    79
    1120
    media_image8.png
    Greyscale

 
PKMYT1  

    PNG
    media_image9.png
    63
    1117
    media_image9.png
    Greyscale


SUPT5H 

    PNG
    media_image10.png
    43
    842
    media_image10.png
    Greyscale

 
MRPS25   
    PNG
    media_image11.png
    46
    1354
    media_image11.png
    Greyscale
 

The data obtained from GSE10846 shows increased gene expression levels of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, and SUPT5H. For example, gene expression data for TRMU, CKAP5 and PLCG2 are increased in the data obtained from the five DLBCL patients (see below for details).
TRMU (Probe Set ID: 213634_s_at, AL031588)

    PNG
    media_image12.png
    11
    848
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    388
    500
    media_image13.png
    Greyscale

CKAP5 (Probe Set ID: 1555278_a_at,	BC035554)
    PNG
    media_image14.png
    12
    653
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    389
    475
    media_image15.png
    Greyscale








    PNG
    media_image16.png
    13
    848
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    394
    470
    media_image17.png
    Greyscale

8.	Claims 1-2, 6, 10, 12-14 and 54 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cardesa-Salzmann (Cardesa-Salzmann et al., Haematologica; 2011; 96; 7: 996-1001).
Cardesa-Salzmann teaches a method of determining gene expression profiling to assess prognosis in patients with a cancer [i.e. diffuse large B-cell lymphoma (DLBCL)] (abstract).
With regard to claim 1, claim recites a series of method steps including assaying a sample from a cancer cell of the subject, for levels of gene expression of at least four genes from genes of a subset thereof; normalizing the assayed levels of gene expression with a control; and identifying the genes whose assayed levels of expression are upregulated.
Cardesa-Salzmann teaches analyzing gene expression levels in tumor biopsy specimens (i.e. formalin-fixed tissue material) obtained from DLBCL patients who were treated with rituximab-containing chemotherapy combinations (R-CT), in most cases, R-claims 12 and 14). Cardesa-Salzmann teaches analyzing gene-expression profiling data which is accessible at <www.nci.nlm.nih.gov/geo/query/acc.cig?token=rhojvaiekdsihq&acc=GSE10846> via accession number GSE10846 (see p 997 col 2 para 2). This data is obtained from the microarray technique (Limitation of claim 2). 
Particularly, claim is directed to assaying a subset of genes in the sample (i.e. SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25, consonant with the election). These genes are incorporated on GPL570 platform which was used for GSE10846 data. The method of Cardesa-Salzmann inherently performs assaying gene expression levels of recited genes (see “The evidence”). Thus, Cardesa-Salzmann teaches assaying the subset of genes comprising SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25 (Limitation of claim 54). 
Cardesa-Salzmann teaches performing statistical analysis of the data obtained from gene expression profiling using models (p 998 col 1 para 2 and col 2) and the increased gene-expression levels data of GSE10846 shows differential gene expression value. Taken together, this exemplifies normalizing the assayed levels of gene expression with a control; and identifying the genes whose assayed levels of expression are upregulated. Furthermore, Claim 6 recites “wherein step (c) is by linear combination of the normalized levels of gene expression obtained from step (b)”. Claim 10 recites “wherein the upregulation is relative to the levels of gene expression in a sample from a non-cancer cell”. Above teachings of Cardesa-Salzmann encompass the limitation of 
With regard to method step (d) of claim 1, claim recites “administering a therapeutic regimen for the treatment of cancer of the BCR subtype if the expression of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, and SUPT5H are identified to be upregulated. Cardesa-Salzmann teaches the data obtained from gene-expression levels as shown in accession number GSE10846, as described above. The data from GSE10846 shows increased differential expression levels of TRMU, CKAP5 and PLCG2 (for examples) (see “The evidence”). Thus, Cardesa-Salzmann teaches observing upregulation of at least two genes (i.e. TRMU, CKAP5 and PLCG2) from the subset of the genes, thus, this is considered observing BCR subtype of DLBCL in the patients. Cardesa-Salzmann teaches
performing the method to correlate gene-expression profile along with microvessel density to evaluate treatments (e.g. antiangiogenic drugs)  in clinical trials (abstract, Table 1). Cardesa-Salzmann teaches performing the method in the DLBCL patients who were treated with R-CHOP DLBCL, as described above. Cardesa-Salzmann teaches that suggest that new antiangiogenic therapies may benefit in particular a subgroup of patients with aggressive DLBCL characterized by a high tumor blood vessel density based on the data obtained from gene expression profiling and other analysis (p 1001 col 1 para 1). This exemplifies administering a therapeutic regimen for the treat of cancer of the BCR subtype.

With regard to claim 13, which depends from claim 12, the claim recites “wherein the cancer is relapsed or refractory to treatment with a CHOP or rituximab(R)/CHOP treatment regimen”. Cardesa-Salzmann teaches performing the method in DLBCL patients who were treated with R-CHOP, as described above. Cardesa-Salzmann teaches performing the method to determine the prognosis of in DLBCL patients treated with immunotherapy (i.e. R-CHOP) and determining the survival of the disease for years via the data comprising  gene expression profile, microvessel density, stromal score and treatment (see abstract, p 997 col 1, Table 1, Figure 3 ). This exemplifies performing the method in the DLBCL patients including DLBCL that can be relapsed to treatment with R-CHOP treatment regimen.
Therefore, Cardesa-Salzmann teaches the limitations of independent claim 1 and all dependent claims.
9.	Claims 1-2, 6, 10, 12-14 and 54 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Monti (Monti et al., BLOOD; 2005; 105; 5: 1851-1861).
With regard to claim 1, claim recites a series of method steps including assaying a sample from a cancer cell of the subject, for levels of gene expression of at least four genes from genes of a subset thereof; normalizing the assayed levels of gene expression with a control; and identifying the genes whose assayed levels of expression are upregulated.
claims 12 and 14).  Monti teaches that all tumor specimens were nodal biopsies from newly diagnosed, previously untreated patients. In addition, Monti teaches that DLBCL patients includes patients who received full-dose CHOP-based (cyclophosphamide, adriamycin, vincristine, prednisone) therapy (e g, 3-4 cycles + radiation therapy for localized disease or minimum of 6 cycles for advanced disease) and had long-term clinical follow-up or disease progression during or following induction therapy  (p 1852 col 1 para 2). This indicates having DLBCL patients, where DLBCL is relapsed or refractory to treatment with a CHOP treatment regimen (Limitation of claim 13).
Monti teaches performing gene-expression profiling with the use of Affymetrix U133 A and U133B oligonucleotide microarrays and gene set enrichment analysis (p 1852 col 1 para 3-4 and col 2) (Limitation of claim 2). Particularly, claim 1 is directed to assaying a subset of genes in the sample (i.e. SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25, consonant with the election). These genes are incorporated in the Affymetrix U133 plus 2.0 microarray (see “The evidence). The GPL570 platform used for the array has all elected genes that were assayed in the method step (a) of the claim 1 and claim 54. The method of Monti inherently performs assaying gene expression levels of recited genes (see “The evidence”). Thus, Monti teaches assaying the subset of genes comprising SNRPA, FUS, ITPR3, TRMU, PKMYT1, WEE1, CKAP5, SUPT5H, PLCG2 and MRPS25 (Limitation of claim 54).
Claim 6 recites “wherein step (c) is by linear combination of the normalized levels of gene expression obtained from step (b)”. Claim 10 recites “wherein the upregulation is relative to the levels of gene expression in a sample from a non-cancer cell”. Above teachings of Monti encompass the limitation of claims 6 and 10, which depends from claim 1. In addition, a person having ordinary skill in the art would perform these method steps and the analysis to determine gene-expression profiling for DLBCL.
Thus, Monti teaches the limitation of claim 1 method steps (a-c).
claim 1, claim recites “administering a therapeutic regimen for the treatment of cancer of the BCR subtype if the expression of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, and SUPT5H are identified to be upregulated. The administering method step is a conditional method step which is not required to perform if the expression of at least two of the group consisting of TRMU, CKAP5, PLCG2, FUS, WEEl, ITPR3, SNRPA, PKMYT1, and SUPT5H are not identified to be upregulated.
Accordingly, Monti teaches the limitations of independent claim 1 and all dependent claims.
Citation of Relevant Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art cited is Ruminy et al. (Leukemia; 2011; 25: 681–688). Ruminy et al. assaying gene expression levels in biological samples (e.g. paraffin-embedded tissues of lymph node biopsies) obtained from DLBCL patients to identify molecular subtype of DLBCL via VeraCode DASL gene expression assay (abstract, p 682 col 1, Figures 1-2 Table 1).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

                                                                                                                                                                                                /JULIET C SWITZER/     Primary Examiner, Art Unit 1634